DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and accompanying remarks filed October 16, 2020 are acknowledged.
Examiner acknowledges amended claims 1 and 9.
The rejection of claims 1-5, 7-8, 13 and 15-22 under 35 U.S.C. 13 as being unpatentable over Fang et al., CN105199379 is overcome by Applicant’s amendment.
The rejection of 1-4, 9-17 and 21-22 under 35 U.S.C 103 as being unpatentable over Gamble et al., U.S. Patent Number 4,973,514 is overcome by Applicant’s amendment. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 and 21-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 7 and 11-26 of copending Application No. 16/190,579 (reference application).  Regarding claims 1, 5-17 and 21-26, although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims recite a polymer composition that exhibits an in-plane thermal conductivity of about 1 
	The copending applications recite that the polymer composition includes 5 wt% to about 40 wt% of a thermally conductive filler having an intrinsic thermal conductivity of 50 W/m K wherein the thermally conductive filler includes graphite.  
	The copending applications recite that the polymer composition further includes an impact modifier, compatibilizer, flow modifier, stabilizer, antioxidant, lubricant, pigment or reinforcing fiber, particulate filler.  
	The copending applications recite an electronic module comprising a housing; a cover that is disposed over the housing to define an interior; and one or more electronic components positioned within the interior wherein at least a portion of the housing, cover or both contain a polymer composition that exhibits an in-plane thermal conductivity of about 1 W/m K or more as determined in accordance with ASTM E 1461-13 and an electromagnetic shielding effectiveness of about 20 dB or more as determined at a frequency of 1 GHz in accordance with EM2107A.  	The claims in the copending applications recite an automotive vehicle comprising the electronic module.  The claims in the copending applications recite a printed circuit board disposed with the interior of the module.  
	The copending application does not recite wherein the composition is formed by forming a first masterbatch that comprises long fibers distributed in an aligned fashion within a polymer matrix; forming a second masterbatch that contains a thermally conductive filler distributed within a polymer matrix; and combining the first masterbatch and the second masterbatch to form the fiber reinforced polymer composition.  The claims in the present application are directed to a product.  The claims in the present application are product-by-process claims.  "[E]vent though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The copending application recites the same polymeric composition as recited in the present application. 
	Regarding claim 2, the copending application teaches the claimed invention but fails to teach wherein the composition exhibits a volume resistivity of about 10 Ω cm or less as determined in accordance with IEC 60093.  It is presume that the volume resistivity is inherent to the copending application.  Said presumption is based upon the recitation of the polymeric composition in the copending application being the same polymeric composition recited in the present application.  The burden is upon Applicant to prove otherwise.  Fitzgerald, In re, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).
	Regarding claim 3, the copending application teaches the claimed invention but fails to teach wherein the composition exhibits a specific gravity of about 2 g/cm3 or less as determined in accordance with ISO 1183-1:2012.  It is presumed that the specific gravity is inherent to the copending application.  Said presumption is based upon the recitation of the polymeric composition in the copending application being the same polymeric composition recited in the present application.  The burden is upon Applicant to prove otherwise.  Fitzgerald, In re, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).
	Regarding claim 4, the copending application teaches the claimed invention but fails to teach wherein the composition exhibits a Charpy unnotched impact strength of greater than about 5 kJ/m2 as determined at a temperature of 23 °C in accordance with ISO Test No. 179-1:2010.  It is presumed that the Charpy unnotched impact strength is inherent to the copending application.  Said presumption is based upon the recitation of the polymeric composition in the copending application being the same polymeric composition recited in the present application.  The burden is upon Applicant to prove otherwise.  Fitzgerald, In re, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).
	The claims in the copending applications are obvious variants of one another.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
This is a provisional nonstatutory double patenting rejection.

Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Copending application 16/190,579 teaches the same polymer composition as recited in the present application but does not recite wherein the composition is formed by forming a first masterbatch that comprises long fibers distributed in an aligned fashion within a polymer matrix; forming a second masterbatch that contains a thermally conductive filler distributed within a polymer matrix; and combining the first masterbatch and the second masterbatch to form the fiber reinforced polymer composition.  

Response to Arguments
Applicant’s amendments and arguments filed October 16, 2020 overcome Fang and Gamble.  Examiner acknowledges amendments to claims 1 and 9.  The double patenting rejection is maintained because the amendment to claim 1 makes the claim a product-by-process claim.  Both the present application and the copending application recite the same polymeric composition.  Applicant has not presented the terminal disclaimer.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530.  The examiner can normally be reached on 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786